PER CURIAM.
Defendant, Jeremiah Bray, pled no contest to a lesser charge of aggravated battery in the first count and to possession of a firearm by a convicted felon in the second count of the information. He appeals his sentence for the aggravated battery, contending it is for a charge nolle prosequi by the state, after the state had refiled the original attempted second degree murder charge in a new information with the second count. The trial court, after accepting Bray’s plea, put the sentence down under the nolle prosequi case number. Bray claims he was sentenced twice for the same crime. We find that there is a scrivener’s error on the face of the sentence. Accordingly, we affirm the sentence but remand this case to the trial court to correct the error.
AFFIRMED, BUT REMANDED WITH INSTRUCTIONS TO CORRECT THE WRITTEN SENTENCE/SCRIVENER’S ERROR.
POLEN, STEVENSON and GROSS, JJ., concur.